The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to papers filed 03/01/2022.
No claims have been amended, newly canceled or newly added.
Claims 24, 26-27 and 31-46 are currently pending.

Claims 44-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/09/2019.
Claims 37 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/09/2019.

Claims 24, 26-27, 31-36, 38, and 40-43 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2022 has been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 24, 26-27, 31-35, 38, 40, 41 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Amour et al (WO 2007/127454-from IDS filed 10/23/2017) in view of Green et al (US 2010/011269), Moore et al (Gender Medicine, 2006), Kim et al (Molecular Biology of the Cell, June 2008) and Semler et al (Biotechnology and Bioengineering 2000-from IDS filed 10/23/2017) and as evidenced by Tsai et al (Cellular and Molecular Gastroenterology and Hepatology, 2016).
Claim 24 is drawn to a composition comprising a three-dimensional organoid obtained by an in vitro expansion of one or more adult epithelial stem cells from an adult tissue, wherein the in vitro expansion comprises culturing the adult epithelial stem cells in a culture medium comprising R-spondin, a mitogenic growth factor and a BMP inhibitor; wherein the composition further comprises an exogenous extracellular matrix; wherein the organoid has a sealed central lumen lined by epithelial cells, wherein the organoid comprises adult epithelial stem cells which are capable of expansion for at least three months and wherein non-epithelial cells are absent from the organoid and the composition.
Regarding claims 24, 26-27, 31-33, 35, 40, 41 and 43, D’Amour et al teach a culture composition that comprises cell aggregates formed from human foregut endoderm (contains adult epithelial stem cells) along with culture medium that comprises 50 ng/ml of FGF10 (mitogenic growth factor), noggin (BMP inhibitor) and Wnt3a (Wnt agonist) (page 116 para 422). 
D'Amour do not specifically teach the use of epithelial stem cells from adult tissue.
Green teach a method of producing cell aggregates from stem cells and specifically teach that “one skilled in the art can choose an appropriate cel type(s) for the cell aggregates, based on the type of three-dimensional tissue or organ to be desired. Non-limiting examples of suitable cell types include stem cells (e.g. adult and embryonic)” as well as epithelial cells (page 9 para 83). D’Amour is also included as an inventor in the Green reference.
Moore teach that adult stem cells are an alternative to embryonic stem cells motivated by the moral and ethical debate surrounding the origins of human life (abstract, page 166 conclusion).
One of ordinary skill in the art would have been motivated to use adult stem cells as an alternative to embryonic stem cells in the method of D’Amour because Moore teach that embryonic stem cells bring moral and ethical concerns that adult stem cells do not and because Green indicate that cell aggregates can be form from adult stem cells or embryonic stem cells. One of ordinary skill in the art would have had a reasonable expectation of success because D’Amour is also an inventor for the Green reference method. D’Amour specifically state that their methods are not limited to the preferred embodiments and are exemplary. Changes therein will occur to those skilled in the art including varying substitutions and modifications (page 117 para 425).
D’Amour et al do not specifically teach r-spondin proteins as alternatives or additions to Wnt proteins.
Kim teach that the R-spondin (RSpo) family of secreted proteins is implicated in the activation of the Wnt signaling pathway (abstract). Rspo proteins are taught to dramatically synergize with Wnt3A (page 2588, column 1, page 2589 last paragraph to page 2590 first paragraph). Treating cells with either varying amounts of Wnt3A or RSpo 1-4 alone was taught to be insufficient to trigger a robust response and co-treatment of RSpo with Wnt3A significantly increased TCF reporter activity ( approximately 150-fold) (page 2590 first paragraph).
Therefore one of ordinary skill in the art would have been motivated to include R-spondin 1 to R-spondin 4 as in addition or as an alternative to Wnt3a in the culture composition of D'Amour et al because Kim et al teach that they are art recognized equivalents for the purpose of activating the Wnt pathway and provide a synergistic effect when combined with Wnt3A. One of ordinary skill in the art would have had a reasonable expectation of success because D’Amour et al suggest that alternatives are suitable for inclusion in their invention.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Also it is deemed obvious to substitute art recognized equivalents for the same purpose and an express suggestion to make such a substitution is not necessary to render it obvious (see MPEP 2144.06, I-II).
D’Amour et al do not explicitly describe the culture composition with an exogenous extracellular matrix, however one of ordinary skill in the art would have been motivated to add an extracellular matrix component as Semler et al teach that Matrigel (a commercial exogenous extracellular matrix that is obtained from EHS mouse sarcoma cells and contains collagen and/or laminin as per Applicant’s Specification) is beneficial to the formation and differentiation of hepatocyte cellular aggregates (page 359 column 2). One of ordinary skill in the art would have had a reasonable expectation of success because D’Amour et al suggest that it is suitable and beneficial to add extracellular matrix proteins to their embodiments (page 79 para 314).
While D’Amour et al do not specifically describe all the claimed features (sealed central lumen lined by epithelial stem cells that are capable of expansion of at least three months, random orientation of the cells), D’Amour et al use the same claimed cells (adult epithelial stem cells) and when modified by Green, Moore, Kim and Semmler as described above, include the same culture method steps and culture medium as recited in claims 24, 28, 29 and 31-33 which are indicated as forming the organoid composition of claim 24 and therefore these claimed features are deemed to be inherent. Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944)  provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
Claim 24 is a product-by-process claim. M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. 
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. The lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.
Applicant’s claims require that the organoids contain at least some cells that are derived from an adult epithelial stem cell from an adult tissue, however this does not preclude the presence of other epithelial cells being present in the claimed compositions. In addition, whether the epithelial stem cells are primary (derived from adult epithelial tissue) or derived from foregut endoderm is only significant if Applicant can prove that the final product is structurally different when contacted with the same culture medium and matrix.

Regarding claim 34, the culture medium of D’Amour includes FGF10, but does specifically include EGF, R-spondin 1-4, HGF or nicotinamide. However, D’Amour does include Wnt-3a (which is an alternative Wnt agonist to R-spondin 1-4 as recited in claim 33) and FGF (which is an alternative mitogenic growth factor to EGF and HGF as recited in claim 32) and thus appears to have the essential culture media ingredients to form the composition of claim 24. The addition of nicotinamide improves culture efficiency and lifespan of the cells (page 91 lines 20-24 of Applicant’s specification), but does not appear to be required for the formation of the composition or its structural features. Evidence that culturing with nicotinamide provides a structural or functional difference to the final composition would overcome the rejection of this claim.
Regarding claim 38, D’Amour are silent with regard to expression of Lgr5 in their human endoderm cells, however Tsai et al teach that Lgr5 is expressed in the human definitive endoderm (page 848 Results and page 657-658) and thus is deemed to be inherently present in the human endoderm cell cultures of D’Amour.
Regarding claim 41, D’Amour are silent with regard to presence of nuclear beta-catenin in their human endoderm cells, however Applicant’s specification teaches that when a Wnt agonist is added to the culture medium that this results in enriched nuclear beta-catenin (page 8 line 28-page 29 line 2). Since D’Amour includes a Wnt agonist in their culture medium (page 116 para 422), the nuclear beta-catenin is deemed to be inherently enriched as well.
Regarding claim 43, D’Amour is silent with regard to the karyotype of the cells. However, since D’Amour does not expose the cells to conditions that would cause changes in the karyotype of the cells the cells are deemed to be display the same karyotype as the stem cells from which they were obtained.
Therefore the combined teachings of D’Amour et al, Green et al, Moore et al, Kim et al and Semmler et al render obvious Applicant’s invention as claimed.




Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Amour et al (WO 2007/127454-from IDS filed 10/23/2017) in view of Green et al (US 2010/011269), Moore et al (Gender Medicine, 2006), Kim et al (Molecular Biology of the Cell, June 2008) and Semler et al (Biotechnology and Bioengineering 2000-from IDS filed 10/23/2017) and as evidenced by Tsai et al (Cellular and Molecular Gastroenterology and Hepatology, 2016) as applied to claims 24, 26-27, 31-35, 38, 40, 41 and 43 above, and further in view of Chen et al (US 2004/0229355).
The combined teachings of D’Amour et al, Green et al, Moore et al, Kim et al and Semler et al render obvious Applicant’s invention as described above and D’Amour et al suggest that nicotinamide is a suitable protein additive to their culture medium (page 80 para 315, pages 86-87 para 328).
D’Amour et al do not explicitly include epidermal growth factor (EGF) and hepatocyte growth factor (HGF) in their culture composition.
Semler et al teach that epidermal growth factor (EGF) and hepatocyte growth factor (HGF) can systematically enhance aggregation kinetics and modulate liver-specific function (page 365 Discussion). A suitable concentrations of EGF and HGF are taught (abstract, page 360 column 2, page 362 figure 2) especially when used with another growth factor.
Therefore one of ordinary skill in the art would have been motivated to use EGF and HGF in the culture composition of D’Amour et al because Semler et al teach that these growth factors enhance cellular aggregation and that cellular aggregation plays a critical role in the establishment of functional tissue (page 365). One of ordinary skill in the art would have had a reasonable expectation of success because D'Amour et al suggest that one or more growth factors can be included in their embodiments and that EGF is a suitable growth factor (page 79 para 315).
Chen et al teach culture media for long term culture of hepatocytes (epithelial cells) and specifically teach that nicotinamide helps to stimulate replication and improve viability and cell function (page 2 para 13).
Therefore one of ordinary skill in the art would have been motivated to use nicotinamide in the culture composition of D’Amour et al because Chen et al teach that this compound helps to stimulate replication and improve viability and cell function (page 2 para 13). One of ordinary skill in the art would have had a reasonable expectation of success because D'Amour et al suggest that one or more growth factors can be included in their embodiments and that nicotinamide is deemed to be a suitable and beneficial growth factor for inclusion (page 80 para 315, pages 86-87 para 328).
Therefore the combined teachings of D’Amour et al, Green et al, Moore et al, Kim et al, Semler et al, and Chen et al render obvious Applicant’s invention as claimed.



Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Amour et al (WO 2007/127454-from IDS filed 10/23/2017) in view of Green et al (US 2010/011269), Moore et al (Gender Medicine, 2006), Kim et al (Molecular Biology of the Cell, June 2008) and Semler et al (Biotechnology and Bioengineering 2000-from IDS filed 10/23/2017) and as evidenced by Tsai et al (Cellular and Molecular Gastroenterology and Hepatology, 2016) as applied to as applied to claims 24, 26-27, 31-35, 38, 40, 41 and 43 above and further in view of Brockbank et al (Thermofisher Cryopreservation Guide 2007).
D’Amour et al teach a culture composition that comprises cell aggregates formed from foregut endoderm (contains epithelial stem cells) along with culture medium that comprises 50 ng/ml of FGF10 (mitogenic growth factor), noggin (BMP inhibitor) and Wnt3a (Wnt agonist) (page 116 para 422). 
Regarding claim 42, D’Amour do not specifically describe freezing their cell aggregates (organoids).
Brockbank et al teach that it is beneficial to cryopreserve cells for the purposes of research and biomedical processes (page 1 column 1, 1st paragraph). Small cell aggregates are taught to be successfully frozen when following published protocols (page 1, column 1, 2nd paragraph). Freezing at temperatures below -40F (which is also less than -5 degrees C) is recommended (page 6 column 1, 2nd paragraph).
One of ordinary skill in the art would have been motivated to freeze the cell aggregates of D’Amour to less than -5 degrees C because Brockbank et al suggest that this is beneficial to allow further use of the cells. One of ordinary skill in the art would have had a reasonable expectation of success because Brockbank et al suggest that freezing small aggregates is suitable and suggest DMSO as a cryoprotectant for the cells (page 2 column 1, 1st paragraph) and D’Amour suggest DMSO as a suitable additive to their cells as well (page 80 para 315, page 86-87 para 328). 
Therefore the combined teachings of D’Amour et al, Green et al, Moore et al, Kim et al, Semler et al and Brockbank et al render obvious Applicant’s invention as claimed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 24, 26-27, 31-36, 38, and 40-43 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,752,124. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are also drawn to an organoid obtainable by a similar method that does not appear to be structurally different from the currently claimed organoid. 
The lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art (or in this case the co-pending application) discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.
Therefore the claim of the co-pending application anticipates the claim of the current application.


Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive.
Applicant argues that a prima facie case of obviousness has not been made at least because there was no reason to modify the disclosure of the cited references to arrive at the claimed invention and even if such reason existed, the combined disclosure of the cited references does not teach or suggest all of the features of the rejected claims.
This is not found persuasive. The obviousness rejections above are made based on the modification of the D’Amour method not on the modification of the other cited reference methods. All limitations have been addressed in these rejections.
1. ESC-derived organoids and ASC-derived organoids are structurally distinct.
Applicant argues that organoids formed with a starting cell type of pluripotent stem cells (PSC organoids) are structurally different from organoids derived from adult stem cells (ASC organoids) because the ASC derived organoids do not include mesenchymal cells and the PSC derived organoids do. Applicant points to the references of Corro and Brassard and Lutolf as evidence of this difference and that the potential of a stem cell depends on its origin and stage of development. Applicant asserts that a PSC and a tissue-derived ASC have different potential as they have different origins and are at different stages of development. Applicant asserts that the Office contends that the PSC-derived organoids described in the Corro and Brassard references are not compatible with the method of D’Amour and point to page 17 of the last Office Action as evidence of this.
This is not found persuasive. First, the references of Corro and Brassard and Lutolf with regard to PSC-derived organoids are not comparable (not compatible) to the method of D’Amour because they reference PSC-derived organoids as those that aggregate cells from various lineages. The method of D’Amour isolates progenitor cells from the foregut endoderm stage and then aggregates them with a specific culture medium that encourages the cells to differentiate into the desired cell type of hepatocytes (para 422 page 116-117). Second, not all ASC derived organoids lack mesenchymal cells as evidence by Kuo et al (US 2010/0047853) wherein the primary culture of adult epithelial stem cells derived from adult tissue produces organoids that contain mesenchymal myofibroblasts (page 13 para 131). It appears that the manner in which the adult epithelial stem cells are isolated and produced have an effect on the final product and the fact that D’Amour is using adult epithelial stem cells that are obtained from a purified population of foregut endothelial cells to produce a population consisting of hepatocytes suggests that mesenchymal cells are left behind in earlier unpurified cultures and would not be present in the final product. Third, the obviousness rejection does not contend that organoids from different sources are the exact same. The obviousness rejection is based on the teaching and suggestion in the prior art that when forming cell aggregates that a source for such cell constructs can be either pluripotent stem cells or adult stem cells and that there are reasons for choosing adult stem cells over pluripotent stem cells. 
Applicant argues that it is not at all clear why the Office dismisses Corro and Brassard references merely because the cell types of Corro and Brassard are different from the ones described in D’Amour’s methods while alleging that the claims are obvious over D’Amour when the type of cells used in the claimed composition are also different from the ones described in D’Amour. Applicant asserts that the Office is taking an inconsistent position relating to its treatment of the art. 
This is not found persuasive. The Office has not dismissed Corro and Brassard merely because the cell types are different from D’Amour. These references have been deemed unpersuasive as a teaching away from the prior art suggested modification of D’Amour. D’Amour requires epithelial stem cells for their culture method as described above. The cited prior art indicates that stem cells used to form cell aggregates can be sourced from (derived from) adult tissue or from pluripotent tissue. Whether D’Amour obtains their epithelial stem cells from a non-adult tissue or an adult tissue they still possess an epithelial stem cell to carry out their method. Corro and Brassard are recently published references observing various methods of making various types of organoids and do not relate to the very specific method of D’Amour. They are comparing aggregates of pluripotent stem cells to aggregates of adult stem cells while D’Amour is culturing an aggregate of adult epithelial cells. Obtaining adult stem cells from adult tissue rather than embryonic tissue is a known alternative in the prior art as suggested by Green and Moore above.
Applicant asserts that the Office has at least admitted that the starting cells of the aggregates described in D’Amour are different from the starting cell type of the claimed organoid.
This is not found persuasive. The Office has admitted that the source of the adult epithelial stem cells used in the D’Amour method are different from the claimed method and that the prior art recognizes that stem cells used for cell aggregates can be obtained from adult tissue or embryonic tissue and that adult stem cells from adult tissue are preferred. In addition, the claims are drawn to a product by process and not to a method claim.
Applicant asserts that D’Amour prefers ESCs as a starting cell type and that this is acknowledged by the Office.
This is not found persuasive. Green and Moore indicate that adult stem cells from adult tissue are known alternatives and have advantages over embryonic stem cells due to ethical concerns and D’Amour specifically state that their methods are not limited to the embodiments and are exemplary. Changes therein will occur to those skilled in the art including varying substitutions and modifications (page 117 para 425). In addition, the obvious rejection is based on modifying the source of the starting cell type and not on modifying the actual starting cell type. 
Applicant argues that Green, similar to D’Amour, is directed to the production of cell aggregates and is irrelevant to organoid production. Applicant asserts that the skilled person would not extrapolate Green’s disclosure to organoids.
This is not found persuasive. In the art of cell culture the production of cell aggregates and cell organoids are in fact very closely related. Evidence of this can be found in Lowery et al (US 2004/0259177) and Funatsu et al (US 2006/0110369). Lowery is drawn to three-dimensional cell cultures and specifically teaches that the term “spheroids” refers to an aggregate of cells  and includes organoids in their definition (page 4 para 40). Funatsu is drawn to cell-filed devices and specifically teaches that the term “cell aggregate” also refers to the term organoid (page 5 para 84). In the art of cell culture the terms “cell aggregate” and “cell organoid” are often used interchangeably to refer to the very same cell structure.
Applicant argues that it is unclear why moral and ethical concerns as described in the Moore reference would be relevant. Applicant asserts that because the priority date of the D’Amour reference and the publication date of Moore are both in 2006 that D’Amour, or a skilled person at the time, would have considered the potential ethical and moral considerations surrounding ESCs. Applicant asserts that D’Amour encourages the skilled person to use ESCs regardless of the ethical and moral considerations at the time. Applicant asserts that a skilled person would not have been motivated to modify the teaching of D’Amour to use adult stem cells as the starting cell type based on the disclosure of Moore.
This is not found persuasive. D’Amour is forming their cell aggregates from epithelial stem cells. Epithelial stem cells are an adult stem cell. However D’Amour obtains these adult stem cells from non-adult tissue and the teaching of Green and Moore provide specific motivation to the skilled artisan to obtain adult stem cells from adult tissue rather than embryonic because of the advantage of avoiding moral and ethical concerns. D’Amour is silent with regard to any concerns about selecting alternative sources for their cells and in fact encourages alternatives known in the art (page 117 para 425).
Applicant argues that the Corro reference explains that PSC-derived organoids differ from ASC-derived organoids by the presence of surrounding mesenchymal cells in the culture. Applicant asserts that this is evidence that PSC-derived organoids using R-spondin are different from ASC-derived organoids using R-spondin due to the presence of these mesenchymal cells.
This is not found persuasive. D’Amour is using epithelial stem cells to form their cell aggregates as described above. The fact that D’Amour is using adult epithelial stem cells that are obtained from a purified population of foregut endothelial cells to produce a population consisting of hepatocytes suggests that mesenchymal cells are left behind in earlier unpurified cultures and would not be present in the final product. Either way, the prior art of Green and Moore provide motivation for D’Amour to obtain their epithelial stem cells from adult tissue  as described above and as recited in the current claims and thus the effects should be the same.
Applicant argues that Brassard provides further evidence for differences between ASC-derived organoids and PSC-derived organoids. Applicant asserts that Brassard teaches that PSC-derived organoids produce organoids with mesenchymal stem cells.
This is not found persuasive. First, D’Amour uses epithelial stem cells in their method of forming cell aggregates and specifically reports that their cell aggregates consist of hepatocytes and thus do not contain mesenchymal cells. In addition, even if this were not the case, the obviousness rejection is made based on the motivation for the person of ordinary skill in the art to use adult tissue for the source of the epithelial stem cells in D’Amour and thus this would have provided the same source as the claimed cells and thus the same effect.
Applicant argues that the Office has chosen to ignore the teachings of Corro and Brassard on the basis of “incompatibility” with the claimed invention and the cited art. 
This is not found persuasive. The Office used the term “comparable” as in the reference methods described in Corro and Brassard could not be compared to the method of D’Amour as D’Amour is using epithelial stem cells to form their cell aggregates.

2. Kim does not motivate the skilled person to include R-spondin in the medium of D’Amour.
Applicant argues that Kim does not teach or suggest that R-spondin would have the same effect as Wnt3a. Applicant asserts thatWnt3a and R-spondin cannot be regarded as “recognized equivalents” based on the disclosure of Kim.
This is not found persuasive. Kim teach that both Wnt3a and R-spondin activate the Wnt pathway. This teaching suggests that either of them can be used as an agonist or activator of the Wnt pathway.
MPEP 2144.06 states, “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.)”.
Applicant argues that because D’Amour teach that their cells respond robustly to Wnt3a that there would be no reason to add R-spondin.
This is not found persuasive. Just because a response is described as robust does not mean that it cannot be improved. In addition, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Also it is deemed obvious to substitute art recognized equivalents for the same purpose and an express suggestion to make such a substitution is not necessary to render it obvious (see MPEP 2144.06, I-II).
Applicant argues that the skilled person would not look to Kim which discloses an inadequate response with Wnt3a alone as a basis to modify D’Amour which discloses a robust response with Wnt3a alone.
This is not found persuasive. Kim was cited in the obviousness rejection to demonstrate that it was known in the art of cell cultures modified by the Wnt signaling pathway to combine Wnt proteins and R-spondin to provide an improved result in the cell culture. That when using a Wnt protein that there are other choices such as R-spondin that can be used to affect the Wnt pathway.
Applicant argues that D’Amour and Kim are studying different cell populations and different phenomena. Applicant asserts that Kim’s teaching cannot be applied Wnt signaling in human ESCs or in liver cells or to cell culture because it is limited to a TCF-reporter assay. 
This is not found persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The Kim reference is titled “R-spondin family members regulate the Wnt Pathway by a Common Mechanism” and the abstract starts by stating “The R-spondin (RSpo) family of secreted proteins is implicated in the activation of the Wnt signaling pathway”. Thus Kim is relevant to the D’Amour reference because they provide the information that the Wnt pathway in cells in general may be activated by R-spondin as well as by Wnt proteins.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As explained above the obviousness rejection is based on the cited references.
Applicant argues that D’Amour is only limited to proteins of the Wnt family and since R-spondin is not part of the Wnt family that it cannot be included in the D’Amour method.
This is not found persuasive. D’Amour specifically state that their methods are not limited to the preferred embodiments and are exemplary. Changes therein will occur to those skilled in the art including varying substitutions and modifications (page 117 para 425).
Applicant argues that the Office fails to explain how a skilled person would have been able to arrive at the claimed invention when none of the cited prior art discloses methods of forming 3D organoids. Applicant asserts that the Office has been picking and choosing isolated elements of the cited references and piecing them together using Applicant’s specification as a template and that such hindsight reconstruction is impermissible.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As explained above the obviousness rejection is based on the cited references.
In addition, while the cited prior art describe the formation of cell aggregates, rather than the use of the term organoid, these terms are well known in the prior art to be interchangeable as described above by Lowery et al (US 2004/0259177) and Funatsu et al (US 2006/0110369).
Applicant argues that Semler, Chen, or Brockbank do not cure the deficiencies of D’Amour, Green, Moore, Kim and Semler as evidence by Tsai.
This is not found persuasive as the obviousness rejections are not deemed to be deficient.

Applicant argues that Brassard points to Sato, Clevers and colleagues as the inventors of the archetypal organoid system. Applicant asserts that the inventors have shown that the archetypal system can be used for adult epithelial stem cells from further tissues, such as colon, stomach, pancreas and liver. Applicant asserts that the claimed compositions comprising ASC-derived organoids are not inherently the same as the embryonic stem cell derived aggregates of D’Amour. 
This is not found persuasive. The Office is not arguing that the D’Amour cell aggregates are the same as the claimed cell compositions. The Office maintains the position that D’Amour in view of the prior art as cited above renders obvious Applicant’s claimed cell composition and that D’Amour when modified as suggested by the prior art will thus include those features recited in the claims. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lowery et al (US 2004/0259177)
Funatsu et al (US 2006/0110369)
Yoon (US 2007/0059829)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632